— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered February 23, 1984, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
As part of the plea agreement, the defendant validly waived his right to review on appeal the denial of his motion to suppress physical evidence, and, accordingly, that issue is not properly before this court (People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Esajerre, 35 NY2d 463). Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.